
	
		II
		110th CONGRESS
		1st Session
		S. 1507
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for drug and health care claims data release.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Medicare Data Act of
			 2007.
		2.Drug and health
			 care claims data release
			(a)In
			 generalSection 1860D–42 of the Social Security Act (42 U.S.C.
			 1395w–152) is amended by adding at the end the following new subsection:
				
					(c)Drug and health
				care claims data release
						(1)Drug and health
				care claims data releaseNotwithstanding any provision under this
				part that limits the use of prescription drug data collected under this part,
				for the purpose of improving the public’s health through research on the
				safety, effectiveness, and quality of health care services provided under the
				program under this title, the Secretary shall—
							(A)utilize such data collected; and
							(B)acting through the Centers for Medicare
				& Medicaid Services—
								(i)enter into data release agreements on an
				annual basis with the agencies described in paragraph (2) to provide access to
				relevant data submitted by prescription drug plans and MA–PD plans under this
				part, excluding negotiated price concessions (such as discounts, direct or
				indirect subsidies, rebates, and direct or indirect remunerations), and linked
				to hospital, physician, and other relevant medical claims, utilization, and
				diagnostic data collected under this title and title XIX; and
								(ii)permit agencies described in paragraph (2)
				to link data provided under this subsection with other relevant health data,
				including survey data, vital statistics, and disease registries, as needed by
				the agency in order to accomplish its research objectives.
								(2)Agencies
				describedThe agencies
				described in this paragraph are as follows:
							(A)The Food and Drug Administration.
							(B)The Centers for Disease Control and
				Prevention.
							(C)The Agency for
				Healthcare Research and Quality.
							(D)The National
				Institutes of Health.
							(E)Any other agency
				or center within the Department of Health and Human Services as the Secretary
				determines appropriate.
							(3)Use of the data
				providedData provided under a data release agreement under
				paragraph (1)(B)(i) shall only be used for the following purposes:
							(A)FDAIn
				the case of the Food and Drug Administration, to enhance postmarketing
				surveillance by—
								(i)studying health
				risks associated with such utilization, particularly with respect to improving
				the speed of risk identification in order to mitigate or resolve such risks;
				and
								(ii)performing such
				other functions, consistent with the purposes of this subsection and the
				mission of the Food and Drug Administration, as are determined appropriate by
				the Secretary.
								(B)CDCIn
				the case of the Centers for Disease Control and Prevention, to—
								(i)improve
				surveillance of clinical outbreaks and emerging threats;
								(ii)study
				immunization rates;
								(iii)study outcomes
				of specific diseases;
								(iv)develop and
				monitor the use of preventive screening protocols using claims data;
								(v)study drug and
				medical utilization in order to promote consumer education and treatment for
				specific public health risks; and
								(vi)perform such
				other functions, consistent with the purposes of this subsection and the
				mission of the Centers for Disease Control and Prevention, as are determined
				appropriate by the Secretary.
								(C)AHRQIn
				the case of the Agency for Healthcare Research and Quality, to—
								(i)carry out the
				research obligations of the Agency for Healthcare Research and Quality under
				section 1013 of the Medicare Prescription Drug, Improvement, and Modernization
				Act of 2003;
								(ii)conduct research
				consistent with the mission of the Agency for Healthcare Research and Quality
				to improve the quality, safety, efficiency, and effectiveness of health care;
				and
								(iii)perform such
				other functions, consistent with the purposes of this subsection and such
				mission, as are determined appropriate by the Secretary.
								(D)NIHIn
				the case of the National Institutes of Health, to—
								(i)help prevent,
				detect, diagnose, and treat disease and disabilities; and
								(ii)perform such
				other functions, consistent with the purposes of this subsection and the
				mission of the National Institutes of Health, as are determined appropriate by
				the Secretary.
								(E)Other agency or
				center within the Department of Health and Human ServicesIn the
				case of an agency or center described in paragraph (2)(E), to conduct research,
				consistent with the purposes of this subsection and the activities conducted
				under subparagraphs (A) through (D), as determined appropriate by the
				Secretary.
							(4)Timeframe for
				data releaseA data release agreement entered into under this
				subsection shall provide for the release of information as needed by an agency
				described in paragraph (2) for the uses described in paragraph (3).
						(5)Data release
				procedures
							(A)Determining
				appropriate level and elements of data for release
								(i)In
				generalThe Secretary shall establish a process to determine the
				appropriate level and elements of data to be released to an agency described in
				paragraph (2) under this subsection in order to ensure that the agency, and
				researchers within the agency, are able to conduct meaningful analyses while
				maintaining the confidentiality of the data provided under the data release
				agreement.
								(ii)Relationship
				to procedures for release to private researchersThe process
				established under clause (i) may be analogous to the process used by the
				Centers for Medicare & Medicaid Services for the release of data to private
				researchers.
								(B)Agency feedback
				on analyses conductedThe Secretary shall establish a process for
				agencies described in paragraph (2) that are provided data under a data release
				agreement under this subsection to provide the results of the analyses
				conducted using such data to the Centers for Medicare & Medicaid Services
				for use in the administration and assessment of programs administered by the
				Centers for Medicare & Medicaid Services, including the program under this
				part.
							(C)Review of data
				proceduresThe Secretary shall establish a process to review and
				update the following:
								(i)The processes
				established under subparagraphs (A)(i) and (B).
								(ii)Procedures for
				transmission and retention of data released under this subsection.
								(6)Notification of
				inaccuracies discovered in data providedThe Secretary shall
				establish procedures to ensure that an agency described in paragraph (2) that
				is provided data under this subsection notifies the Secretary of any
				inaccuracies discovered in the data by the agency within a reasonable time of
				such discovery.
						(7)Access by
				contractors and subcontractorsIn the case of a public or private
				entity that enters into a contract or subcontract with an agency described in
				paragraph (2) to conduct activities for such agency under this subsection, any
				access by such entity to data from the program under this title under this
				subsection shall be provided in accordance with, and subject to the same
				requirements under, subsection (d) (other than the requirement under paragraph
				(4)(B)(ii)(V)(aa) of subsection (d), unless the Secretary determines that the
				application of such requirement is appropriate).
						(8)ReportThe
				Secretary shall report to Congress on an annual basis (beginning with 2008) an
				evaluation of the data release agreements entered into under paragraph
				(1)(B)(i), including a list and a description of the reports and analyses
				conducted by agencies using data provided under such an agreement.
						(9)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out the purposes of this
				subsection.
						.
			(b)Research center
			 and organization drug and health care data use
				(1)In
			 generalSection 1860D–42 of the Social Security Act (42 U.S.C.
			 1395w–152), as amended by subsection (a), is amended by adding at the end the
			 following new subsection:
					
						(d)Research center
				and organization drug and health care data use
							(1)In
				generalNotwithstanding any
				provision under this part that limits the use of prescription drug data
				collected under this part, for the purpose of improving the public’s health
				through research on the safety, effectiveness, and quality of health care
				services provided under the program under this title, the Secretary
				shall—
								(A)enter into data use agreements with the
				research centers and organizations described in paragraph (2) to provide access
				to relevant data submitted by prescription drug plans and MA–PD plans under
				this part, excluding negotiated price concessions (such as discounts, direct or
				indirect subsidies, rebates, and direct or indirect remunerations), and linked
				to hospital, physician, and other relevant medical claims, utilization, and
				diagnostic data collected under this title and title XIX;
								(B)permit research centers and organizations
				described in paragraph (2) to link data provided under this subsection with
				other relevant health data, including survey data, vital statistics, and
				disease registries, as needed by the research center or organization in order
				to accomplish its research objectives; and
								(C)prepare the
				linked sets of data described in subparagraph (A) for release not later than
				July 1, 2008.
								(2)Research
				centers and organizations describedThe research centers and organizations
				described in this paragraph are as follows:
								(A)A university-based research center.
								(B)Any other research center or
				organization—
									(i)whose primary mission is to conduct public
				research on the safety, effectiveness, and quality of health care services;
				and
									(ii)which the Secretary determines can
				appropriately conduct analyses consistent with the purposes of this
				subsection.
									(3)Use of data and
				penalties
								(A)Use of
				data
									(i)In
				generalData provided to a research center or organization under
				a data use agreement under this subsection shall be used solely for purposes of
				research on the safety, effectiveness, and quality of, disparities in, and
				related aspects of, health care use by individuals entitled to, or enrolled
				for, benefits under part A, or enrolled for benefits under part B, conducted
				for the purpose of developing and providing generalizable knowledge to inform
				the public health through scientific publication and other forms of public
				dissemination.
									(ii)Approval by
				Review Board for the Protection of Human SubjectsSuch use shall
				be approved by a review board for the protection of human subjects.
									(iii)Review
				processThe Secretary shall establish a review process to ensure
				that—
										(I)data use
				agreements under this subsection include a detailed description of how the data
				is to be used under the agreement; and
										(II)such use is
				consistent with the purposes described in clause (i).
										(B)Penalties
									(i)In
				generalA research center or organization who knowingly or
				intentionally uses data provided under a data use agreement under this
				subsection for any purpose other than the purposes described in subparagraph
				(A)(i) shall be subject, in addition to any other penalties that may be
				prescribed by law, to—
										(I)a civil money
				penalty of not less than $25,000 for each infraction; and
										(II)disqualification
				from receipt of any data under this section for not less than 2 years.
										(ii)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and the second
				sentence of subsection (f)) shall apply to a civil money penalty under this
				subparagraph in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
									(4)Release of
				data
								(A)In
				generalA data use agreement entered into under paragraph (1)(A)
				shall provide for the release of information—
									(i)according to a
				schedule approved by the Secretary under the criteria developed in accordance
				with subparagraph (B); and
									(ii)for a timeframe
				appropriate to accomplish the research objective (as determined by the
				Secretary).
									(B)Criteria for
				approving research applications
									(i)DevelopmentThe
				Secretary, in consultation with health services researchers and academicians,
				shall develop criteria for the approval of a data use agreement under this
				subsection.
									(ii)CriteriaThe
				criteria developed under clause (i) shall include the following
				requirements:
										(I)The research
				center or organization has well-documented scientific expertise, a record of
				scholarship on the topic of the proposed study, and a likelihood of successful
				publication, as demonstrated by a prior record of relevant publication by key
				staff and other evidence of appropriate scientific qualifications of the
				proposed research team.
										(II)The research
				center or organization demonstrates a credible capability to conduct and
				complete the proposed study, including experience with scientific
				investigations using similar types of data.
										(III)The research
				center or organization demonstrates the public health importance of the
				proposed study, and the potential of such study to provide public knowledge
				needed to improve the safety, use, and outcomes of treatments, the
				administration of the program under this title, and the care provided to
				individuals entitled to, or enrolled for, benefits under part A, or enrolled
				for benefits under part B.
										(IV)The research
				center or organization develops a data management plan that describes in detail
				the measures that will be implemented to safeguard the data and protect the
				privacy of individuals entitled to, or enrolled for, benefits under part A, or
				enrolled for benefits under part B, including any proposed data
				linkages.
										(V)The research
				center or organization enters into an agreement under which the research center
				or organization agrees to—
											(aa)place detailed
				results of the proposed study in the public domain through publication in a
				reasonable timeframe, not to exceed 1 year after completion of such study,
				including a thorough description of the methodology used to conduct the
				study;
											(bb)make available
				to the public, without charge, any product or tool developed using the data
				provided under this subsection; and
											(cc)not sell such
				data to other entities or create commercial data products (such as data
				extracts or analytical files) using such data.
											(VI)The research
				center or organization and the proposed research team provide assurances that
				such team is independent from the sources of funding or any other party and has
				the right to independently and freely publish the scientific findings of the
				study.
										(VII)Such other
				requirements, consistent with the purposes of this subsection, as the Secretary
				determines appropriate.
										(C)Timely review
				and action on requestsThe Secretary shall provide for timely
				review of, and action on, requests for a data use agreement under this
				subsection, taking into consideration the reasonable needs of the research
				center or organization.
								(D)Public
				disclosureThe Secretary shall make available to the public the
				criteria developed under subparagraph (B)(i) that is used to grant or deny a
				data use agreement under this subsection.
								(5)Feedback by
				research center or organization
								(A)Notification of
				inaccuracies discovered in data providedThe Secretary shall
				establish procedures to ensure that a research center or organization that is
				provided data under this subsection notifies the Secretary of any inaccuracies
				discovered in the data by the center or organization within a reasonable time
				of such discovery.
								(B)Feedback on
				data collectionThe Secretary shall permit researchers to provide
				feedback on the collection of data with respect to the programs administered by
				the Centers for Medicare & Medicaid Services and make recommendations with
				respect to the collection of additional data elements with respect to such
				programs.
								(6)Confidentiality
								(A)Determining
				appropriate level of data to be providedThe Secretary shall
				establish a process to determine the appropriate level of data to be provided
				to a research center or organization under this subsection in order to ensure
				that the center or organization, and researchers within the center or
				organization, are able to conduct meaningful analyses while maintaining the
				confidentiality of the data provided under the data use agreement.
								(B)Safeguards to
				protect confidentiality of data provided
									(i)In
				generalThe Secretary shall establish safeguards to protect the
				confidentiality of data after it is provided to a research center or
				organization under this subsection. Such safeguards shall not provide for
				greater disclosure by the research center or organization than is permitted
				under any of the following:
										(I)The Federal
				regulations (concerning the privacy of individually identifiable health
				information) promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996.
										(II)Sections 552 or
				552a of title 5, United States Code, with regard to the privacy of individually
				identifiable beneficiary health information.
										(ii)Confidentiality
				of physicians and medical practicesThe safeguards established
				under clause (i) shall ensure that the data provided to a research center or
				organization under this subsection that identifies individual physicians or
				medical practices is not released by the research center or organization, or
				otherwise made public in a manner that identifies individual physicians or
				medical practices.
									(7)Access by
				contractors and subcontractorsIn the case of a public or private
				entity that enters into a contract or subcontract with a research center or
				organization described in paragraph (2) to conduct activities for such research
				center or organization under this subsection, any access by such entity to data
				from the program under this title under this subsection shall be provided in
				accordance with this subsection and subject to the same requirements as access
				for a research center or organization under this subsection.
							(8)ReportThe
				Secretary shall report to Congress on an annual basis (beginning with 2008) an
				evaluation of the agreements entered into under paragraph (1)(A), including a
				list and a description of the research conducted by research centers and
				organizations using data provided under such an agreement.
							(9)Reasonable
				feeThe Secretary may charge a research center or organization a
				reasonable fee based on the cost of preparing and providing data to such center
				or organization under this
				subsection.
							.
				(2)Criteria
			 development and publicationThe Secretary shall develop and
			 publish the criteria required under section 1860D–42(d)(4)(B)(i) of the Social
			 Security Act, as added by paragraph (1), not later than 180 days after the date
			 of enactment of this Act.
				
